DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

This action is a response to the terminal disclaimer and remarks filed by Applicant on 2/9/2021, which has been entered.  Claims 6, 8-10, 14-19, and 21 have been rejoined.  Claims 1-21 are pending for examination.

	All objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-21 are allowed.


	United States Patent No. 9,019,757 to Nakamura et al., which discloses a spin wave element;
	United States Patent App. Pub. No. 2010/0091416 to Katada et al., which discloses a magnetic read head; and
	United States Patent App. Pub. No. 2004/0141260 to Hasegawa et al., which discloses a magnetic detecting element having pinned magnetic layers disposed on both sides of a free magnetic layer.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A plurality of magnetic field generators each comprising a first ferromagnetic material section and a first antiferromagnetic material section, wherein . . . the plurality of magnetic field generators includes first and second magnetic field generators configured so that the overall magnetization of the first ferromagnetic material section of the first magnetic field generator is in a different direction from the overall magnetization of the first ferromagnetic material section of the second magnetic field generator,"

	in claim 16, "A magnetic sensor comprising . . . the first ferromagnetic material section has an overall magnetization, the plurality of magnetic field generators includes first and second magnetic field generators configured so that the overall magnetization of the first ferromagnetic material section of the first magnetic field generator is in a different direction from the overall magnetization of the first ferromagnetic material section of the second magnetic field generator," and
	in claim 21, "A magnetic sensor comprising . . . the first and third magnetic field generators are configured so that the overall magnetization of the first ferromagnetic material section of the first magnetic field generator is in a different 
	in combination with all other limitations.

Claims 2-10, 12-15, and 17-20 are allowed as being dependent on claims 1, 11, and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/13/2021